The opinion of the court was delivered by
Redfield, J.
This is an action, founded on the statute, to recover damages for the killing and maiming of plaintiff’s sheep, by defendant’s dog.
The defendant claimed that the plaintiff had proceeded against the town of Middlebury under the statute, by notifying the first selectman of that town, of the damages he had suffered, and causing the damages to be appraised, as required by the statute. The evidence tended to show that plaintiff, in that proceeding did not elect to proceed under the statute for his share of the “dog money” in the town treasury ; and that Hammond, the selectman, told him that he would have the damages appraised, and the plaintiff might elect to proceed against the town, or against the owner and keeper of the dog. -Under this state of the evidence, it would have been error for the court to have directed a verdict for the defendant. And we think, the charge of the late Chief Justice on *560this point, as was his custom, was very considerate and sensible ; and the fact is concluded by the verdict.
II. The evidence disclosed the fact that another dog, not owned or kept by defendant, was in the company of defendant’s dog when the damage was done; and as a legal inference, both were concerned in the mischief for which plaintiff seeks redress.
It is a familiar rule that each and all concerned are liable for acts of trespass, either to person or property; but it has been held at common law that different owners and keepers of dogs, concerned in such mischief, could not be jointly sued, but that each owner must answer for the wrongs of his own dog. Russell v. Tomlinson & Hawkins, 2 Conn. 206. The statute declares that all the owners\ or keepers of dogs, in such case, may be sued jointly. And we think it was the purpose and intent of the statute, that, when mischief of this kind has been done by a pack of dogs, each and all shall respond in damages to compensate the wrong. It is, of course, impossible to determine which dog has done the most mischief; but all have been concerned in it, and each and all must answer in the reparation. Rowe v. Bird, 48 Vt. 578.
Judgment of County Court affirmed.